—Appeal from a judgment of Supreme Court, Onondaga County (Brunetti, J.), entered September 12, 2000, convicting defendant upon his plea of guilty of, inter alia, burglary in the first degree..
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of burglary in the first degree (Penal Law § 140.30 [3]) and three counts of robbery in the first degree (§ 160.15 [3]). As we determined on codefendant’s appeal (People v Paige, 289 AD2d 1072), the showup identification procedure was not unduly suggestive. Present—Pigott, Jr., P.J., Pine, Hayes, Kehoe and Gorski, JJ.